
	

113 S2269 IS: Promoting Partnerships to Transform Opportunities Act
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2269
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2014
			Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to prepare individuals with multiple barriers to
			 employment to enter the workforce by providing such individuals with
			 support services, job training, and education, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Promoting Partnerships to Transform
			 Opportunities Act.
		
			2.
			Purpose
			It is the purpose of this Act to provide
			 resources to eligible institutions to
			 prepare individuals with multiple barriers to employment, including
			 underrepresented minorities, to enter the workforce by providing support
			 services, job training, and education.
		
			3.
			Programs for individuals with multiple barriers to employment
			Subtitle D
			 of title I of the Workforce Investment Act of 1998 is amended by inserting
			 after section 166 (29 U.S.C. 2911) the following new section:
			
				
					166A.
					Programs for individuals with multiple barriers to employment
					
						(a)
						Purpose
						The purpose of this section is to support
				employment and training activities for individuals with multiple
			 barriers to
				employment in order—
						
							(1)
							to develop more
				fully the academic, occupational, and literacy skills of such
				individuals;
						
							(2)
							to make such
				individuals more competitive in the workforce; and
						
							(3)
							to promote the
				economic and social development of the communities, including
			 minority communities, of those individuals in
			 accordance with the
				goals and values of the communities described in this paragraph.
						
						(b)
						Definitions
						As
				used in this section:
						
							(1)
							Eligible institution
							The term eligible institution
				means—
							
								(A)
								a historically
				Black college or university;
							
								(B)
								a Hispanic-serving
				Institution;
							
								(C)
								a Tribal College
				or University; or
							
								(D)
								a Predominantly
				Black Institution.(2)Hispanic-serving
				institutionThe term Hispanic-serving institution
				has the meaning given the term in section 502 of the Higher
			 Education Act of
				1965 (20 U.S.C. 1101a).
							(3)
							Historically
				Black College or university
							The term historically Black
				college or university has the meaning given the term part B
				institution in section 322 of the Higher Education Act of 1965 (20
				U.S.C. 1061).
						
							(4)
							Nonprofit
				organization
							The term
				nonprofit organization means a nonprofit organization that focuses
				on preparing individuals with multiple barriers to employment to
			 enter the
				workforce by providing such individuals with support services, job
			 training,
				and education.
						
							(5)
							Predominantly
				Black Institution
							The term Predominantly Black
				Institution has the meaning given the term in section 318 of the Higher Education Act of 1965 (20 U.S.C.
				1059e).
						
							(6)
							Tribal College
				or University
							The term Tribal College or University
				has the meaning given the term in section 316 of the Higher
			 Education Act of
				1965 (20 U.S.C. 1059c).
						
						(c)
						Program
				authorized
						The Secretary shall, on a competitive basis, make
				grants to, or enter into contracts or cooperative agreements with,
			 eligible institutions
			 to
				carry out the authorized activities described in
				subsection (d). Such an eligible institution may carry out the activities directly, or through a partnership with
			 a nonprofit organization.
					
						(d)
						Authorized
				activities
						An eligible institution
				receiving a grant, contract, or agreement under
				subsection (c) shall use such funds to
				serve individuals with multiple barriers to employment by carrying
			 out one or more of the
				following activities:
						
							(1)
							Education
				services, including postsecondary education, English as a second
			 language
				courses, General Educational Development preparation, financial
			 literacy
				workshops, access to information technology workshops and courses,
			 Generational
				Diversity Awareness programs, and health and wellness programs.
						
							(2)
							Activities that
				increase access to workforce services, including on-the-job
			 training,
				internships, skills training, job placement, financial literacy
			 training,
			 and personal
				development.
						
							(3)
							Additional support
				services, including health and nutrition services, housing
			 assistance,
				transportation, child care, and clothing.
						
						(e)
						Program
				Plan
						In order to receive a grant or enter into a contract or
				cooperative agreement under subsection (c), an eligible institution
			 shall
			 submit to the
				Secretary a program plan that describes a strategy for meeting the
			 needs of
				individuals with multiple barriers to employment in the area served
			 by such
				organization. Such plan shall—
						
							(1)
							be consistent with
				the purpose of this section;
						
							(2)
							identify the
				population to be served;
						
							(3)
							identify the
				education and employment needs of the population to be served and
			 the manner in
				which the activities to be provided will strengthen the ability of
			 the
				individuals served to obtain or retain unsubsidized employment;
						
							(4)
							describe the
				activities to be provided and the manner in which such activities
			 are to be
				integrated with other appropriate activities; and
						
							(5)
							describe, after
				the eligible institution consults with the Secretary,
			 the
				performance measures to be used to assess the performance of
			 the eligible institution, and any nonprofit organization that carries out
			 authorized activities assisted under this
				section, in carrying out the activities.(f)PriorityIn making grants or entering into contracts or cooperative agreements under subsection (c), the
			 Secretary shall give priority to an eligible institution that—(1)proposes to carry out the authorized activities through a partnership described in subsection (c);
			 or
						(2)demonstrates that the institution is unable to carry out the activities through such a partnership
			 because the institution is not within a reasonable distance (as determined
			 by the Secretary) of a nonprofit organization.
						(g)
						Authorization of
				appropriations
						There are authorized to be appropriated such sums
				as may be necessary to carry out this section for each of fiscal
			 years 2015
				through
				2019.
					.
		
